     8:19-cv-00423-JFB-CRZ Doc # 14 Filed: 12/27/19 Page 1 of 2 - Page ID # 42



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC,                        )
a Nevada Limited Liability Company          )      CASE NO.:      8:19-cv-423
with its principal place of business        )
in the State of Nebraska,                   )
                                            )
       Plaintiff,                           )
                                            )      INDEX OF EVIDENCE IN SUPPORT
v.                                          )      OF MOTION FOR COURT’S ENTRY
                                            )      OF DEFAULT JUDGMENT
THE SPAMHAUS PROJECT, a                     )
company limited by guarantee and            )
organized under the laws of England,        )
aka THE SPAMHAUS PROJECT LTD,               )
                                            )
       Defendant.                           )

       COME NOW Plaintiff DatabaseUSA.com LLC and respectfully submits the following

Index of Evidence in Support of its Motion for Court’s Entry of Default Judgment:

Exhibit No.           Description

       1.      Affidavit of Fred Vakili

               A.     Exhibit A to the Affidavit of Fred Vakili: Spamhaus Domain Block List
                      Description.
               B.     Exhibit B to the Affidavit of Fred Vakili: June 20, 2019 Email Chain re
                      DBL removal request for databaseusa[.]com.
               C.     Exhibit C to the Affidavit of Fred Vakili: Spamhaus Blocklist Removal
                      Center.
       2.      Affidavit of Alysia Waller
8:19-cv-00423-JFB-CRZ Doc # 14 Filed: 12/27/19 Page 2 of 2 - Page ID # 43



                                 DATABASEUSA.COM LLC,
                                 Plaintiff

                           BY:   /s/ Robert S. Sherrets
                                 Robert S. Sherrets, NE #24791
                                 James L. Schneider, NE #25825
                                 Sherrets Bruno & Vogt LLC
                                 260 Regency Parkway Drive, Suite 200
                                 Omaha, NE 68114
                                 Telephone: (402) 390-1112
                                 Facsimile: (402) 390-1163
                                 law@sherrets.com
                                 ATTORNEYS FOR THE PLAINTIFF
